PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD 


Application Number: 16/061,278
Filing Date: 11 Jun 2018
Appellant(s): CASE WESTERN RESERVE UNIVERSITY


__________________
Richard A. Sutkus
For Appellant


EXAMINER’S ANSWER 



This is in response to the appeal brief filed June 21, 2022. 

(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated June 21, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The rejection of claim 12 under 35 U.S.C. 103(a) as being unpatentable over Dillehay et al. in Pharmacology Research and Perspectives 2015 3(2), e00115 was withdrawn in the advisory action mailed on April 18, 2022. 
NEW GROUNDS OF REJECTION.
There are no new grounds for rejection.  
(2) Response to Argument 
The application is under a requirement1 for a species election, and appellant has elected napthyl salicyl acyl hydrazone2 as the chemical compound and colon cancer3 as the type of cancer for initial prosecution.  The chemical structure of napthyl salicyl acyl hydrazone is illustrated below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This compound is also known as NSAAH.4  It is the first compound recited in claim 12, and it is referred to as “SAR-3” in Table 1 of Dillehay (2015), discussed below.  
Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dillehay et al. in Pharmacology Research and Perspectives 2015;3(2),e00115 in view of Dillehay et al. in Molecular Cancer Therapeutics 2014;13(12); 2817-26.  Briefly, Dillehay (2015) identifies “[p]roliferating cell nuclear antigen (PCNA) … as a potentially ideal target for cancer therapy” (see Abstract) and discloses several compounds (see Table 1 at pp. 6-9), including NSAAH (see compound “SAR-3” at p. 6), that are PCNA inhibitors, although this reference does not specifically disclose treating colon cancer.  On the other hand, Dillehay (2014) teaches the utility of inhibiting PCNA (see Abstract), which is “over-expressed in almost all cancer cells” (pp. 2824-25).  Dillehay (2014) suggests using “this class of compounds … for the treatment of a variety of cancers,” including colon cancer (p. 2825).  The examiner therefore concluded that it would have been prima facie obvious to administer the PCNA inhibitor NSAAH to a subject having colon cancer.  The examiner also found “reductase allosteric modulator (RRmod)” to be inherent property of the compound and therefore not accorded patentable weight.  
Appellant argues that “the cited references do not disclose all limitations of the claimed invention” because they do not teach “a therapeutically effective amount of a composition including the compound SAR-3 (NSAAH).”  Appeal Brief at pp. 7-8.  Appellant acknowledges that the cited references teach that NSAAH “is effective in vitro in inhibiting lung cancer cell growth” and “retarding the growth of prostate tumor in mice,” but it is nevertheless appellant’s position that the references do not specifically disclose that NSAAH “would be therapeutically effective for inhibiting the growth of colon cancer in a subject.”  Appeal Brief at p. 7.  The examiner agrees that the cited references do not specifically disclose “a therapeutically effective amount of a composition including the compound SAR-3 (NSAAH)” or that it necessarily “would be therapeu-tically effective for inhibiting the growth of colon cancer in a subject.”  Instead, the examiner has found these two features, discussed in the following paragraphs, to be prima facie obvious over the evidence of record.  
First, with respect to the “therapeutically effective amount,” appellant admits that deter-mining this amount in a pharmaceutical composition is simply a matter of routine experimenta-tion (see appellant’s specification, filed June 11, 2018, at p. 27, emphasis added):  
[0094] The phrase “therapeutically effective amount” refers to an amount of a compound that produces a desired therapeutic effect.  In one aspect, the therapeutically effective amount is the amount required to inhibit neoplastic cell growth in the subject.  The precise therapeutically effective amount is an amount of the composition that will yield the most effective results in terms of efficacy in a given subject.  This amount will vary depending upon a variety of factors, including but not limited to the characteristics of the therapeutic compound (including activity, pharmacokinetics, pharmacodynamics, and bioavailability), the physiological condi-tion of the subject (including age, sex, disease type and stage, general physical condition, responsiveness to a given dosage, and type of medication), the nature of the pharmaceutically acceptable carrier or carriers in the formulation, and the route of administra-tion.  One skilled in the clinical and pharmacological arts will be able to determine a therapeutically effective amount through routine experimentation, namely by monitoring a subject’s response to administration of a compound and adjusting the dosage accordingly.  For additional guidance, see Remington: The Science and Practice of Pharmacy (Gennaro ed. 22nd Edition, Pharmaceutical Press, London, UK, 2012).  
The examiner agrees that one skilled in the clinical and pharmacological arts will be able to determine a therapeutically effective amount through routine experimentation and therefore concludes that this claim limitation would have been prima facie obvious.  It appears that this is the reason that Dillehay (2014) does not include a detailed discussion of dosage amount in the “Therapy procedure” (p. 2819).  It is implicit in the reference that it would not be necessary to explain the dosage amount in detail it in order to understand the experiments described therein.  
Second, there is no requirement of law that the cited references necessarily must disclose that NSAAH “would be therapeutically effective for inhibiting the growth of colon cancer in a subject.”  Instead, one merely needs to have a reasonable expectation of success.  “A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.”  See MPEP 2143.02.  Importantly, “[c]onclusive proof of efficacy is not required to show a reasonable expectation of success.”  See MPEP 2143.02(I) (emphasis added).  The examiner maintains that one would have had a reasonable expectation that one drug could be substituted for another drug within the same therapeutic class and thereby accomplish predictable results.  MPEP 2144.06(II) (SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE) supports this conclusion: “An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.”  By substituting PCNA-I1 as taught by Dillehay (2014) for another PCNA inhibitor (PCNA-I), namely, NHAAS as taught by Dillehay (2015, Figure 2 and Table 1), one would have been led to an expectation that the PCNA inhibitor of the instant claims would have been expected to be useful for treating colon cancer.  
For the above reasons, it is believed that the rejections should be sustained.  

Respectfully submitted,
/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628  

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                         
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.  


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the communications mailed on February 8, 2019 and August 22, 2019.  
        2 See appellant’s response submitted on April 8, 2019. 
        3 See appellant’s response submitted on October 22, 2019.  
        4 See appellant’s specification, submitted on June 11, 2018, at p. 68.